955 F.2d 45
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gerald S. WHISENANT, Plaintiff-Appellee,v.John DEFOOR, Officer;  Defendant-Appellant,City of Chattanooga, Defendant.
No. 91-6213.
United States Court of Appeals, Sixth Circuit.
Feb. 21, 1992.

Before BOYCE F. MARTIN, Jr. and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The defendant John Defoor appeals an order denying his motion for summary judgment on grounds of qualified immunity in this civil rights action.   The district court order being appealed was time-stamped and entered on the district court docket sheet on August 12, 1991.   The defendant's notice of appeal was filed on September 16, 1991, five days late.   See Rule 4(a), Fed.R.App.P.   On November 4, 1991, this court entered an order directing the defendant to show cause why his appeal should not be dismissed for lack of jurisdiction.   In response, counsel for the defendant states that on August 19, 1991, he received a photocopy of the order being appealed.   It appeared to counsel that the photocopy had been time-stamped on August 17, 1991, rather than August 12, 1991, thus causing counsel to incorrectly calculate the time for filing an appeal.


2
August 17, 1991, the date on which counsel perceived the order to have been filed, was a Saturday.   This fact, together with incompleteness of the date appearing on the photocopy was sufficient cause for counsel to verify the date on which the order was entered.   Compliance with the requirements of Rule 4(a)(1) is mandatory and jurisdictional.   Peake v. First National Bank & Trust Co., 717 F.2d 1016, 1019 (6th Cir.1983).   This means that courts ordinarily reject notices filed only minutes or hours too late.   Baker v. Raulie, 879 F.2d 1396 (6th Cir.1989) (per curiam).


3
It is therefore ORDERED that the defendant's appeal is dismissed sua sponte for lack of appellate jurisdiction.   Rule 9(b)(1), Local Rules of the Sixth Circuit.